Citation Nr: 0301372	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  01-08 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of status post fracture of the right tibia and 
fibula, with ankle brace, currently assigned a 40 percent 
evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from March 1982 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In that determination, 
the RO assigned the right ankle disability a 30 percent 
evaluation.  The appellant disagreed and sought a higher 
evaluation.  In a November 2001 rating decision, the RO 
assigned a temporary total disability rating effective 
from October 5, 2001, through November 30, 2001, based on 
a period of convalescence from a surgical procedure, and 
then assigned a 40 percent evaluation on and after 
December 1, 2001.  Thus, the analysis of the claim must 
consider whether the disability warrants an evaluation in 
excess of 30 percent prior to October 5, 2001, and whether 
it warrants an evaluation in excess of 40 percent on and 
after December 1, 2001.  

In his September 2001 substantive appeal, the appellant 
requested a hearing before a traveling Member of the 
Board.  By a February 2002 letter, the RO informed the 
appellant of a hearing scheduled for April 9, 2002.  One 
day before the hearing, he informed the RO that he would 
be unable to attend it and asked that the claim be rated 
based on the evidence of record.  

In a November 2001 rating decision, the RO denied the 
appellant's claim of service connection for a back 
disorder claimed as secondary to his service-connected 
residuals of status post fracture of the right tibia and 
fibula, with ankle brace.  He disagreed in an April 2002 
statement and the RO issued a June 2002 statement of the 
case.  He has not, however, filed a substantive appeal 
needed to perfect his appeal as to his issue.  See 
38 C.F.R. § 20.302 (substantive appeal is a properly 
completed VA Form 9 (Appeal to Board of Veterans' Appeals) 
or correspondence setting out specific errors of fact or 
law made); § 20.200 (2002) ("An appeal consists of a 
timely filed Notice of Disagreement in writing and, after 
a Statement of the Case has been furnished, a timely filed 
Substantive Appeal.").  As the appellant has not perfected 
an appeal as to this claim, the Board does not have 
jurisdiction to consider it.  


REMAND

In August 2001, the RO issued to the appellant a statement 
of the case concerning the evidence considered, the law 
and regulations applicable, and the analysis it employed 
in this case.  Since then, and before the RO certified the 
case to the Board in June 2002, the record shows receipt 
of VA clinical and hospital records in 2001 and 2002 
discussing the appellant's disability.  

The RO issued a November 2001 rating decision that 
increased the evaluation to 40 percent and unilaterally 
withdrew the appeal without appellate review because (in 
its assessment) the benefit sought had been allowed.  The 
appellant presumably seeks the maximum rating possible, 
unless he clearly expresses intent to limit his appeal.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).  While the 
currently assigned 40 percent evaluation is the maximum 
rating that can be assigned using 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2002), other alternatively 
applicable diagnostic criteria have the potential of 
supporting the assignment of a higher evaluation depending 
on the evidence.  The record does not reveal that the 
appellant expressed an intent to limit his appeal.  
Moreover, only the appellant and his representative - not 
the RO - have the power to withdraw a substantive appeal.  
38 C.F.R. § 20.204(c) (2002).  

The RO must issue to the appellant a supplemental 
statement of the case if it receives "additional pertinent 
evidence" after issuance of a statement of the case and 
before the case is certified to the Board.  38 C.F.R. 
§ 19.31 (2002).  The record does not show that the RO has 
done so.  

The case is REMANDED to the RO for the following 
development:

The RO should again review the record.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant 
and representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence 
and argument on the matters herein remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	T. STEPHEN ECKERMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




